DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-4, and 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2016/0336761 to Hsu et al. (“Hsu”).

In reference to Claim 1, Hsu discloses an electronic device (See Figures 1-2 and 6 Number 120) comprising: a connector (See Figures 1-3 Number 128) comprising at least one power terminal (See Figures 2 and 6 Number 202) configured to receive power (See Paragraph 22) supplied from an external electronic device (See Figure 1 Number 110), and at least one data terminal configured to transmit or receive data to or from the external electronic device (See Figures 2 and 6 Numbers 204 and 206); and a processor comprising at least one detection terminal (See Figures 1-2 and 6 Number 222) connected to the at least one data terminal through at least one resistor (See Figures 1-2 and 6 line connecting Numbers 124 and 204 and/or line connecting Numbers 124 and 206 [all non-superconducting conductors have some inherent electrical resistance, and thus the lines connecting the data terminals to the detection terminals are resistors in accordance with the broadest reasonable interpretation of the term]), wherein the processor is configured to: when the external electronic device is connected to the electronic device through the connector, identify a value corresponding to a voltage of the at least one data terminal by using the at least one detection terminal (See Figure 7 Number 710 and Paragraph 31); and transmit, to the external electronic device, a control signal for controlling power supply from the external electronic device, based on the value identified using the at least one detection terminal (See Figure 7 Number 718 and Paragraphs 31-32). 

In reference to Claim 3, Hsu discloses the limitations as applied to Claim 1 above.  Hsu further discloses a power delivery integrated circuit/chip (PDIC) (See Figures 2 and 6 Numbers 122, 123, and 124 and Paragraph 3), wherein the processor is further configured to transmit the control signal to the external electronic device through at least one first terminal of the power charging circuit (See Figures 1, 2, and 6, Figure 7 Number 718 and Paragraphs 21 and 31-32).

In reference to Claim 4, Hsu discloses the limitations as applied to Claim 1 above.  Hsu further discloses that the connector is a universal serial bus (USB) Type-C connector, and wherein the at least one data terminal comprises at least one SSTX- terminal and at least one SSRX- terminal (See Paragraph 34 [as is known in the art, TX1 and TX2 are simply different, but synonymous, nomenclatures for USB Type-C SSTX pins; likewise, RX1 and RX2 are simply different, but synonymous, nomenclatures for USB Type-C SSRX pins]).

In reference to Claim 6, Hsu discloses the limitations as applied to Claim 1 above.  Hsu further discloses that the processor is further configured to, when the value identified using the at least one detection terminal exceeds a designated value, determine that short-circuiting has occurred in the at least one data terminal (See Paragraph 29).

In reference to Claim 7, Hsu discloses the limitations as applied to Claim 6 above.  Hsu further discloses an input-output interface, wherein the processor is further configured to output, in a form of a screen, sound, or vibration, information related to a short-circuiting state in the at least one data terminal through the input/output interface (See Figure 7 Number 716 and Paragraph 29).


In reference to Claim 8, Hsu discloses the limitations as applied to Claim 3 above.  Hsu further discloses that the connector further comprises an identification terminal configured to identify the external electronic device (See Paragraph 34 [CC1 and CC2 are identification terminals used to identify a connected device]), and wherein the processor is further configured to identify whether the external electronic device is a host device of the electronic device, based on a voltage of the identification terminal (See Paragraph 34 [a USB Type-C device necessarily determines if a connected device is a host device based on the voltage value of CC1 and CC2 terminals, in accordance with the USB Type-C specification]).

In reference to Claim 9, Hsu discloses the limitations as applied to Claim 8 above.  Hsu further discloses that the processor is further configured to: when the external electronic device is the host device of the electronic device, stop a connection with the external electronic device (See Paragraphs 19, 26-27, and 31-32 [connection is stopped for any type of power supply, including a host device]); and transmit, to the external electronic device, through the power charging circuit, the control signal requesting that power not be supplied to the electronic device at a high speed (See Paragraphs 19, 26-27, and 31-32).

In reference to Claim 10, Hsu discloses an electronic device (See Figures 1-2 and 6 Number 120) comprising: a universal serial bus (USB) Type-C connector (See Figures 1-3 Number 128 and Paragraph 34) comprising at least one data terminal configured to perform high-speed data transmission/reception (See Figures 2 and 6 Numbers 204 and 206 and Paragraphs 22 and 34), at least one power terminal (See Figures 2 and 6 Number 202) configured to perform power supply (See Paragraph 22); a processor comprising at least one first terminal (See Figures 1-2 and 6 Number 222) connected to the at least one data terminal among a plurality of terminals of the USB Type-C connector (See Figures 1-2 and 6); and a short-circuiting detection circuit connected between the at least one data terminal of the USB Type-C connector and the at least one first terminal of the processor (See Figures 1-2 and 6 line connecting Numbers 124 and 204 and/or line connecting Numbers 124 and 206 and Paragraph 29), wherein the processor is configured to identify whether short-circuiting occurs in the at least one data terminal, by a voltage value determined through the short-circuiting detection circuit (See Figure 7 Number 710 and Paragraph 31).

In reference to Claim 11, Hsu discloses the limitations as applied to Claim 10 above.  Hsu further discloses that the short-circuiting detection circuit comprises at least one resistor (See Figures 1-2 and 6 line connecting Numbers 124 and 204 and/or line connecting Numbers 124 and 206 [all non-superconducting conductors have some inherent electrical resistance, and thus the lines connecting the data terminals to the detection terminals are resistors in accordance with the broadest reasonable interpretation of the term]).


In reference to Claim 12, Hsu discloses the limitations as applied to Claim 10 above.  Hsu further discloses that the short-circuiting detection circuit is connected to at least one detection terminal of the processor, and wherein the processor is further configured to identify whether the short-circuiting occurs in the at least one data terminal, by a voltage value input through the at least one detection terminal (See Figure 7 Number 710 and Paragraph 31).

In reference to Claim 13, Hsu discloses an electronic device (See Figures 1-2 and 6 Number 120) comprising: a universal serial bus (USB) Type-C connector (See Figures 1-3 Number 128 and Paragraph 34) comprising at least one data terminal configured to configured to perform high-speed data transmission/reception (See Figures 2 and 6 Numbers 204 and 206 and Paragraphs 22 and 34) with an external device (See Figure 1 Number 110), at least one power terminal (See Figures 2 and 6 Number 202) configured to perform power supply (See Paragraph 22); a processor comprising at least one first terminal (See Figures 2 and 6 Number 222) connected to the at least one data terminal among a plurality of terminals of the USB Type-C connector (See Figures 1-2 and 6); a power charging circuit (power delivery integrated circuit/chip: PDIC) (See Figures 2 and 6 Numbers 122, 123, and 124 and Paragraph 3); and a short-circuiting detection circuit connected between the at least one data terminal of the USB Type-C connector and the at least one first terminal of the processor (See Figures 1-2 and 6 line connecting Numbers 124 and 204 and/or line connecting Numbers 124 and 206 and Paragraph 29), wherein the processor is configured to: when the external electronic device is connected to the electronic device through the USB Type-C connector (See Figure 7 Number 708 and Paragraph 31), identify a value corresponding to a voltage of the at least one data terminal by using the at least one first terminals (See Figure 7 Number 710 and Paragraph 31) and transmit, to the external electronic device, a control signal for controlling power supply from the external electronic device, through at least one second terminal of the power charging circuit, based on the value identified using the at least one first terminal (See Figures 1, 2, and 6, Figure 7 Number 718 and Paragraphs 21 and 31-32).


In reference to Claim 14, Hsu discloses the limitations as applied to Claim 13 above.  Hsu further discloses an input-output interface, wherein the processor is further configured to: when the value identified using the at least one first terminal exceeds a designated value, determine that short-circuiting has occurred in the at least one data terminals (See Figure 7 Number 710 and Paragraph 31) and output, in a form of a screen, sound, or vibration, information related to a short-circuiting state in the at least one data terminal through the input/output interface (See Figure 7 Number 716 and Paragraph 29).

In reference to Claim 15, Hsu discloses the limitations as applied to Claim 13 above.  Hsu further discloses that the USB Type-C connector further comprises an identification terminal configured to identify the external electronic device (See Paragraph 34 [CC1 and CC2 are identification terminals used to identify a connected device]), and wherein the processor is further configured to: determine whether the external electronic device is a host device of the electronic device, based on a voltage of the identification terminals (See Paragraph 34 [a USB Type-C device necessarily determines if a connected device is a host device based on the voltage value of CC1 and CC2 terminals, in accordance with the USB Type-C specification]), when the external electronic device is the host device of the electronic device, stop a connection with the external electronic device (See Paragraphs 19, 26-27, and 31-32 [connection is stopped for any type of power supply, including a host device]), and transmit, to the external electronic device, through the power charging circuit, the control signal requesting that power not be supplied to the electronic device at a high speed (See Paragraphs 19, 26-27, and 31-32).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2016/0116509 to Kim et al. (“Kim”).

In reference to Claim 10, Kim discloses an electronic device (See Figure 3) comprising: a universal serial bus (USB) Type-C connector (See Figure 3 Number 310 and Paragraph 64) comprising at least one data terminal configured to perform high-speed data transmission/reception (See Figure 3 Number 314 and Paragraph 64), at least one power terminal (See Figure 3 Number 311) configured to perform power supply (See Paragraph 64); a processor comprising at least one first terminal (See Figure 3 Number 370) connected to the at least one data terminal among a plurality of terminals of the USB Type-C connector (See Figure 3); and a short-circuiting detection circuit connected between the at least one data terminal of the USB Type-C connector and the at least one first terminal of the processor (See Figure 3 Numbers 320, 332, and 342), wherein the processor is configured to identify whether short-circuiting occurs in the at least one data terminal, by a voltage value determined through the short-circuiting detection circuit (See Paragraphs 71-74).

In reference to Claim 11, Kim discloses the limitations as applied to Claim 10 above.  Kim further discloses that the short-circuiting detection circuit comprises at least one resistor (See Figure 3 Number 362).


In reference to Claim 12, Kim discloses the limitations as applied to Claim 10 above.  Kim further discloses that the short-circuiting detection circuit is connected to at least one detection terminal of the processor, and wherein the processor is further configured to identify whether the short-circuiting occurs in the at least one data terminal, by a voltage value input through the at least one detection terminal (See Paragraphs 71-74).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hsu and US Patent Application Publication Number 2017/0155214 to Shen et al. (“Shen”).

In reference to Claim 1, Hsu discloses an electronic device (See Figures 1-2 and 6 Number 120) comprising: a connector (See Figures 1-3 Number 128) comprising at least one power terminal (See Figures 2 and 6 Number 202) configured to receive power (See Paragraph 22) supplied from an external electronic device (See Figure 1 Number 110), and at least one data terminal configured to transmit or receive data to or from the external electronic device (See Figures 2 and 6 Numbers 204 and 206); and a processor comprising at least one detection terminal (See Figures 1-2 and 6 Number 222) connected to the at least one data terminal (See Figures 1-2 and 6 line connecting Numbers 124 and 204 and/or line connecting Numbers 124 and 206), wherein the processor is configured to: when the external electronic device is connected to the electronic device through the connector, identify a value corresponding to a voltage of the at least one data terminal by using the at least one detection terminal (See Figure 7 Number 710 and Paragraph 31); and transmit, to the external electronic device, a control signal for controlling power supply from the external electronic device, based on the value identified using the at least one detection terminal (See Figure 7 Number 718 and Paragraphs 31-32).  However, Hsu does not explicitly disclose that the detection terminal is connected to the at least one data terminal through at least one specific resistor element having the purpose of providing a specified electrical resistance, as opposed to the natural and inherent resistance of a wire or other component not specifically having the purpose of providing a specified electrical resistance.  Shen discloses a voltage detection unit having a detection terminal coupled to a data terminal through at least one resistor (See Figure 3 and Paragraphs 3-5 and 27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Hsu using the voltage detector circuit including a resistor of Shen, resulting in the invention of Claim 1, because Hsu is silent as to the specific structure of the voltage detector, and the simple substitution of the voltage detector circuit including a resistor of Shen as the voltage detector circuit of Hsu would have yielded the predictable result of detecting the voltage of the data pin so as to detect whether a short-circuit to a power supply pin exists (See Paragraph 3 of Shen and Paragraphs 2 and 29-30 of Hsu) in a manner that decreases the voltage at the input terminal to an acceptable and safe range (See Paragraph 27 of Shen).

In reference to Claim 2, Hsu and Shen disclose the limitations as applied to Claim 1 above.  Hsu further discloses that the at least one data terminal of the connector is connected to the detection terminal of the processor through a first line (See Figures 1, 2, and 6).  Shen further discloses that the at least one data terminal of the connector is connected to the detection terminal of the processor through a first line (See Figures 2 and 5), and wherein the at least one detection terminal is connected in parallel to the first line through the at least one resistor (See Figures 2, 3, and 5).

In reference to Claim 3, Hsu and Shen disclose the limitations as applied to Claim 1 above.  Hsu further discloses a power delivery integrated circuit/chip (PDIC) (See Figures 2 and 6 Numbers 122, 123, and 124 and Paragraph 3), wherein the processor is further configured to transmit the control signal to the external electronic device through at least one first terminal of the power charging circuit (See Figures 1, 2, and 6, Figure 7 Number 718 and Paragraphs 21 and 31-32).

In reference to Claim 4, Hsu and Shen disclose the limitations as applied to Claim 1 above.  Hsu further discloses that the connector is a universal serial bus (USB) Type-C connector, and wherein the at least one data terminal comprises at least one SSTX- terminal and at least one SSRX- terminal (See Paragraph 34 [as is known in the art, TX1 and TX2 are simply different, but synonymous, nomenclatures for USB Type-C SSTX pins; likewise, RX1 and RX2 are simply different, but synonymous, nomenclatures for USB Type-C SSRX pins]).

In reference to Claim 5, Hsu and Shen disclose the limitations as applied to Claim 1 above.  Hsu further discloses that the at least one data terminal comprises a data terminal in a first direction (See Paragraph 34 [TX1]) and a data terminal in a second direction (See Paragraph 34 [RX1]).  Shen further discloses that the at least one resistor is connected to a logic gate configured to allow a voltage of the data terminal in the first direction or a voltage of the data terminal in the second direction to be input to a second detection terminal among the at least one detection terminal, according to a direction in which an external connector of the external electronic device is inserted into the connector (See Figure 3 comparator and inverting logic gate [the use of the word “or” means that the logic gate does not need to allow both voltage of the data terminal in the first direction and voltage of the data terminal in the second direction; the voltage is allowed based on the connector direction, as reversing a USB connector, as is known in the art and set forth in the USB specification, results in different signals applied to specific connector pins])

In reference to Claim 6, Hsu and Shen disclose the limitations as applied to Claim 1 above.  Hsu further discloses that the processor is further configured to, when the value identified using the at least one detection terminal exceeds a designated value, determine that short-circuiting has occurred in the at least one data terminal (See Paragraph 29).

In reference to Claim 7, Hsu and Shen disclose the limitations as applied to Claim 6 above.  Hsu further discloses an input-output interface, wherein the processor is further configured to output, in a form of a screen, sound, or vibration, information related to a short-circuiting state in the at least one data terminal through the input/output interface (See Figure 7 Number 716 and Paragraph 29).

In reference to Claim 8, Hsu and Shen disclose the limitations as applied to Claim 3 above.  Hsu further discloses that the connector further comprises an identification terminal configured to identify the external electronic device (See Paragraph 34 [CC1 and CC2 are identification terminals used to identify a connected device]), and wherein the processor is further configured to identify whether the external electronic device is a host device of the electronic device, based on a voltage of the identification terminal (See Paragraph 34 [a USB Type-C device necessarily determines if a connected device is a host device based on the voltage value of CC1 and CC2 terminals, in accordance with the USB Type-C specification]).

In reference to Claim 9, Hsu and Shen disclose the limitations as applied to Claim 8 above.  Hsu further discloses that the processor is further configured to: when the external electronic device is the host device of the electronic device, stop a connection with the external electronic device (See Paragraphs 19, 26-27, and 31-32 [connection is stopped for any type of power supply, including a host device]); and transmit, to the external electronic device, through the power charging circuit, the control signal requesting that power not be supplied to the electronic device at a high speed (See Paragraphs 19, 26-27, and 31-32).

In reference to Claims 10 and 11, Hsu discloses an electronic device (See Figures 1-2 and 6 Number 120) comprising: a universal serial bus (USB) Type-C connector (See Figures 1-3 Number 128 and Paragraph 34) comprising at least one data terminal configured to configured to perform high-speed data transmission/reception (See Figures 2 and 6 Numbers 204 and 206 and Paragraphs 22 and 34), at least one power terminal (See Figures 2 and 6 Number 202) configured to perform power supply (See Paragraph 22); a processor comprising at least one first terminal (See Figures 1-2 and 6 Number 222) connected to the at least one data terminal among a plurality of terminals of the USB Type-C connector (See Figures 1-2 and 6); and a short-circuiting detection circuit connected between the at least one data terminal of the USB Type-C connector and the at least one first terminal of the processor (See Figures 1-2 and 6 line connecting Numbers 124 and 204 and/or line connecting Numbers 124 and 206 and Paragraph 29), wherein the processor is configured to identify whether short-circuiting occurs in the at least one data terminal, by a voltage value determined through the short-circuiting detection circuit (See Figure 7 Number 710 and Paragraph 31).  However, Hsu does not explicitly disclose that the short-circuiting detection circuit is made up of discrete non-wire elements.  Hsu further does not explicitly disclose that the short-circuiting detection circuit comprises at least one specific resistor element having the purpose of providing a specified electrical resistance, as opposed to the natural and inherent resistance of a wire or other component not specifically having the purpose of providing a specified electrical resistance, as in Claim 11.  Shen discloses a short-circuit detection element having a voltage detection unit having a detection terminal coupled to a data terminal through at least one resistor (See Figure 3 and Paragraphs 3-5 and 27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Hsu using the short-circuiting detection element having a voltage detector circuit including a resistor of Shen, resulting in the invention of Claims 10 and 11, because Hsu is silent as to the specific structure of the voltage detector, and the simple substitution of the voltage detector circuit including a resistor of Shen as the voltage detector circuit of Hsu would have yielded the predictable result of detecting the voltage of the data pin so as to detect whether a short-circuit to a power supply pin exists (See Paragraph 3 of Shen and Paragraphs 2 and 29-30 of Hsu) in a manner that decreases the voltage at the input terminal to an acceptable and safe range (See Paragraph 27 of Shen).

In reference to Claim 12, Hsu and Shen disclose the limitations as applied to Claim 10 above.  Hsu further discloses that the short-circuiting detection circuit is connected to at least one detection terminal of the processor, and wherein the processor is further configured to identify whether the short-circuiting occurs in the at least one data terminal, by a voltage value input through the at least one detection terminal (See Figure 7 Number 710 and Paragraph 31).  Shen further discloses that the short-circuiting detection circuit is connected to at least one detection terminal of the processor, and wherein the processor is further configured to identify whether the short-circuiting occurs in the at least one data terminal, by a voltage value input through the at least one detection terminal (See Figure 3 and Paragraphs 3-5 and 27).

In reference to Claim 13, Hsu discloses an electronic device (See Figures 1-2 and 6 Number 120) comprising: a universal serial bus (USB) Type-C connector (See Figures 1-3 Number 128 and Paragraph 34) comprising at least one data terminal configured to configured to perform high-speed data transmission/reception (See Figures 2 and 6 Numbers 204 and 206 and Paragraphs 22 and 34) with an external device (See Figure 1 Number 110), at least one power terminal (See Figures 2 and 6 Number 202) configured to perform power supply (See Paragraph 22); a processor comprising at least one first terminal (See Figures 2 and 6 Number 222) connected to the at least one data terminal among a plurality of terminals of the USB Type-C connector (See Figures 1-2 and 6); a power charging circuit (power delivery integrated circuit/chip: PDIC) (See Figures 2 and 6 Numbers 122, 123, and 124); and a short-circuiting detection circuit connected between the at least one data terminal of the USB Type-C connector and the at least one first terminal of the processor (See Figures 1-2 and 6 line connecting Numbers 124 and 204 and/or line connecting Numbers 124 and 206 and Paragraph 29), wherein the processor is configured to: when the external electronic device is connected to the electronic device through the USB Type-C connector (See Figure 7 Number 708 and Paragraph 31), identify a value corresponding to a voltage of the at least one data terminal by using the at least one first terminals (See Figure 7 Number 710 and Paragraph 31) and transmit, to the external electronic device, a control signal for controlling power supply from the external electronic device, through at least one second terminal of the power charging circuit, based on the value identified using the at least one first terminal (See Figures 1, 2, and 6, Figure 7 Number 718 and Paragraphs 21 and 31-32).  However, Hsu does not explicitly disclose that the short-circuiting detection circuit is made up of discrete non-wire elements.  Shen discloses a short-circuit detection element having a voltage detection unit having a detection terminal coupled to a data terminal through at least one resistor (See Figure 3 and Paragraphs 3-5 and 27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Hsu using the short-circuiting detection element having a voltage detector circuit including a resistor of Shen, resulting in the invention of Claim 13, because Hsu is silent as to the specific structure of the voltage detector, and the simple substitution of the voltage detector circuit including a resistor of Shen as the voltage detector circuit of Hsu would have yielded the predictable result of detecting the voltage of the data pin so as to detect whether a short-circuit to a power supply pin exists (See Paragraph 3 of Shen and Paragraphs 2 and 29-30 of Hsu) in a manner that decreases the voltage at the input terminal to an acceptable and safe range (See Paragraph 27 of Shen).


In reference to Claim 14, Hsu and Shen disclose the limitations as applied to Claim 13 above.  Hsu further discloses an input-output interface, wherein the processor is further configured to: when the value identified using the at least one first terminal exceeds a designated value, determine that short-circuiting has occurred in the at least one data terminals (See Figure 7 Number 710 and Paragraph 31) and output, in a form of a screen, sound, or vibration, information related to a short-circuiting state in the at least one data terminal through the input/output interface (See Figure 7 Number 716 and Paragraph 29).

In reference to Claim 15, Hsu and Shen disclose the limitations as applied to Claim 13 above.  Hsu further discloses that the USB Type-C connector further comprises an identification terminal configured to identify the external electronic device (See Paragraph 34 [CC1 and CC2 are identification terminals used to identify a connected device]), and wherein the processor is further configured to: determine whether the external electronic device is a host device of the electronic device, based on a voltage of the identification terminals (See Paragraph 34 [a USB Type-C device necessarily determines if a connected device is a host device based on the voltage value of CC1 and CC2 terminals, in accordance with the USB Type-C specification]), when the external electronic device is the host device of the electronic device, stop a connection with the external electronic device (See Paragraphs 19, 26-27, and 31-32 [connection is stopped for any type of power supply, including a host device]), and transmit, to the external electronic device, through the power charging circuit, the control signal requesting that power not be supplied to the electronic device at a high speed (See Paragraphs 19, 26-27, and 31-32).  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 2-3 and 10-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “wherein the detection terminal is connected in parallel to the first line through the at least one resistor” in Lines 4-5.  However, Claim 2 also recites the limitation “the at least one data terminal of the connector is connected to the detection terminal of the processor through a first line”.  It is unclear as to how the detection terminal can be connected in parallel to the first line if it is necessarily also connected to the first line, as would be required for the data terminal to be connected to the detection terminal through the first line.

Claim 3 recites the limitation "the power charging circuit" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Claim 10 recites the limitation “high-speed data transmission/reception” in Line 3.  The term “high speed” is a relative term which renders the claim indefinite. The term “high-speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 13 recites the limitation “high-speed data transmission/reception” in Line 3.  The term “high speed” is a relative term which renders the claim indefinite. The term “high-speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 13 recites the limitation “power charging circuit (power delivery integrated circuit/chip: PDIC)” in Line 7.  It is unclear if the terminology appearing in the parenthesis further defines the power charging circuit, or whether it merely recites reference characters for the power charging circuit.  As set forth in MPEP 608.01(m), the presence or absence of reference characters does not affect the scope of the claim.  Thus, for the purposes of evaluating prior art with respect to patentability, the Examiner has not given patentable weight to the parenthetical language.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 18 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186